DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Appeal Brief
In view of the Appeal Brief filed on 4/12/2022, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31  followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20  have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LEN TRAN/             Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                           

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-8, 12-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the recitation “wherein the first heat exchange tubes have a greater total heat exchange capability than the second heat exchange tubes” is unclear.  As noted by Applicant in the Li declaration (see declaration filed 12/21/2021), the airside heat exchange capacity is based on the undefined variable object ΔT.  The limitation references an object that is variable (ΔT), and thus is not defined on any known standard in the art, but rather on an unspecified airflow temperature difference.  (see MPEP2173.05(b) II).  
	Claims 5, 7-8, 12-13, and 15 depend from claim 1 and are rejected accordingly. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN103644685) in view of Tipton (US20020092318) and Jindou (US20130292098).
Regarding claim 1, Gao teaches a heat exchanger (Fig. 4-6 & 20) comprising: heat exchange tubes (21 & 22), first fins (3), at least a portion of each of which extends in a first direction (A), which are arranged in a row in a second direction (B) perpendicular to the first direction, and which are arranged alternately with the heat exchange tubes. wherein the heat exchange tubes comprise first heat exchange tubes (21) configured to form a first circuit (one of “two refrigeration systems” - ¶[0155-0156]), and second heat exchange tubes (22) configured to form a second circuit (one of “two refrigeration systems” - ¶[0155-0156]), first heat exchange tube sets each composed of at least one of the first heat exchange tubes (21), and second heat exchange tube sets each composed of at least one of the second heat exchange tubes (22) are arranged alternately in the second direction, and the first heat exchange tubes (21) have a greater total heat exchange capability than the second heat exchange tubes (22).  
	Gao does not teach wherein the first heat exchange tubes have a greater total heat exchange capability than the second heat exchange tubes, wherein each of the first heat exchange tubes have a greater length than each of the second heat exchange tubes, each of the first heat exchange tubes have a greater width than each of the second heat exchange tubes, each of the first heat exchange tubes have a greater thickness than each of the second heat exchange tubes, and/or a total cross sectional area of internal channels of each of the first heat exchange tubes is greater than a total cross sectional area of internal channels of each of the second heat exchange tubes. 
	Tipton, directed to a multi-stage refrigeration system (see Fig. 1-2), teaches the first heat exchange tubes have a greater total heat exchange capability than the second heat exchange tubes (¶[0029]), in order to provide a heat exchanger that provides multiple stages of cooling that can accommodate different loads (¶[004]).  
Jindou, directed to a heat exchanger for an air conditioner (¶[0001]), teaches wherein the widths of each of the heat exchange tubes or the total cross sectional area of the channels of each of the heat exchange tube may be chosen based on the desired heat exchange capacity (¶[0071]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao to provide the first heat exchange tubes having a greater total heat exchange capability than the second heat exchange tubes as taught by Tipton (¶[0029) and to provide each of the first heat exchange tubes have a greater width than each of the second heat exchange tubes and/or a total cross sectional area of internal channels of each of the first heat exchange tubes is greater than a total cross sectional area of internal channels of each of the second heat exchange tubes, in light of the teachings of Jindou (¶[0071]), as it has been held obvious where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).  In the instant case, Tipton teaches the claimed greater total heat exchange capability, and Jindou teaches it is well known in the art to optimize the claimed parameters (width and/or cross sectional area), to achieve the desired heat exchange capability, and thus one having ordinary skill in the art would be motivated to do so with a reasonable expectation of success.   
Regarding claim 5, Gao teaches the limitations of claim 1, and Gao further teaches      the first heat exchange tubes (21), the second heat exchange tubes (22), and the first fins (3) are aligned, on at least one side in a third direction (left to right direction, Fig. 6) perpendicular to both the first direction (A) and the second direction (B), with one another in the second direction.
Regarding claim 12, Gao teaches the limitations of claim 1, and Gao further teaches   first manifolds (11 & 12) respectively disposed at two ends of each of the first heat exchange tubes; and second manifolds (13 & 14) respectively disposed at two ends of each of the second heat exchange tubes.
Regarding claim 15, Gao teaches the limitations of claim 1, and Gao further teaches  an air-conditioning system comprising: the heat exchanger of claim 1 (air conditioner - ¶[0002]). 
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN103644685) in view of Tipton (US20020092318) and Jindou (US20130292098) and Taras (US20110056667). 
Regarding claim 7-8, Gao teaches the limitations of claim 1, and Gao does not teach the heat exchange tubes are arranged in the second direction such that a plurality of same repeating units are arranged in the second direction, each of the repeating units is composed of a predetermined number of heat exchange tubes, and in each of the repeating units, the first heat exchange tubes and the second heat exchange tubes are arranged alternately in the second direction; wherein: each of the repeating units is composed of three first heat exchange tubes and two second heat exchange tubes, and each of the two second heat exchange tubes is located between two adjacent ones of the three first heat exchange tubes; each of the repeating units is composed of two first heat exchange tubes and one second heat exchange tube, and the one second heat exchange tube is located between the two first heat exchange tubes; or each of the repeating units is composed of four first heat exchange tubes and three second heat exchange tubes, and each of the three second heat exchange tubes is located between two adjacent ones of the four first heat exchange tubes.
Taras teaches (Fig. 6A/6B) the heat exchange tubes (heat exchange tubes - ¶[0031]) are arranged in the second direction such that a plurality of same repeating units are arranged in the second direction, each of the repeating units is composed of a predetermined number of heat exchange tubes, and in each of the repeating units, the first heat exchange tubes and the second heat exchange tubes are arranged alternately in the second direction; wherein: each of the repeating units is composed of three first heat exchange tubes (three adjacent heat exchange tubes - ¶[0031]) and two second heat exchange tubes (two adjacent heat exchange tubes - ¶[0031]), and each of the two second heat exchange tubes is located between two adjacent ones of the three first heat exchange tubes, in order to accommodate for heat exchangers having different size and capacity (¶[0031]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao to include the repeating units of Taras,  in order to accommodate for heat exchangers having different size and capacity (¶[0031]).
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN103644685) in view of Tipton (US20020092318) and Jindou (US20130292098) and Kennedy (WO2017161939) via the English language equivalent (US20190049194).
Regarding claim 13, Gao teaches the limitations of claim 2, and Gao further suggests the first fin (3) has a same size in a third direction (into page Fig. 5, left to right, Fig. 6) perpendicular to both the first direction (A) and the second direction (B) as a bigger one of a portion of the first heat exchange tube in contact with the first fin and a portion of the second heat exchange tube in contact with the first fin, however, the Figures don’t appear to explicitly show this feature.
Kennedy teaches the first fin (3) has a same size in a third direction (left to right, Fig. 20) perpendicular to both the first direction (top to bottom, Fig. 20) and the second direction (into page, Fig. 20) as a bigger one of a portion of the first heat exchange tube (T1) in contact with the first fin (3) and a portion of the second heat exchange tube (T2) in contact with the first fin (see also ¶[0061]) , in order to increase the heat exchange efficiency of the heat exchanger (¶[0064]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao to include the fin size of Kennedy, in order to increase the heat exchange efficiency of the heat exchanger (¶[0064]). 
Response to Arguments
	Applicant’s arguments presented in the Appeal Brief filed 4/12/2022 regarding the last Office action is persuasive and, therefore, the finality of that action is withdrawn.  Specifically, Examiner acknowledges the deficiency in the inherency rejection previously set forth.
	As this rejection presents new grounds of rejection, it has been made Non-Final. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763